06/15/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0096



                              No. DA 22-0096

AARON OLIPHANT,

                Defendant and Appellant,

          v.

STATE OF MONTANA,

                Plaintiff and Appellee.


       ORDER GRANTING MOTION TO WITHDRAW APPEAL

         On Appeal from the Montana First Judicial District Court,
       Lewis & Clark County, the Honorable Mike Menehan, Presiding


     GOOD CAUSE APPEARING, Appellant, Aaron Oliphant’s Motion to
Withdraw Appeal in the above-entitled matter is GRANTED.


Date                                       Justice of the Montana Supreme Court




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          June 15 2022